Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In Re Claims 1 – 3, 5 – 6, 8 – 16 and 21 – 26, Appellant’s argument on Page 18, Section “iv” of the Appeal Brief, that the applied references (Claus, Lin, Holesz) do not disclose a gearless water-cooled submersible electric thruster is persuasive.
Dilly (US Patent 3,791,331), that has been previously made of record, discloses a gearless water-cooled submersible electric thruster (Figure 2).  Although all the different parts of the claimed invention are disclosed individually by the prior art, however, it would not be possible to combine Claus, Lin, Holesz and Dilly, without the benefit of Applicant’s disclosure, to arrive at the invention of Claim 1.

In Re Claims 27 and 28, although not specifically argued by Appellant in the Appeal Brief, the proposed combination of Grimmesian, Lin and Hoelesz do not disclose a water-cooled submersible electric thruster.
Dilly (US Patent 3,791,331), that has previously been made of record, discloses a gearless water-cooled submersible electric thruster (Figure 2).  Although all the different parts of the invention are disclosed individually by the prior art, however, it would not be possible to combine Grimmesian, Lin, Holesz and Dilly without the benefit of Applicant’s disclosure to arrive at the invention of Claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746